Citation Nr: 0432906	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  03-08 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
characterized as generalized anxiety disorder with major 
depression and mixed personality disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to January 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the claim on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.

REMAND

VA is obligated to make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. 
§ 3.159(c),(d).

Several matters must be resolved prior to adjudicating this 
case on the merits.  In essence, the veteran's claim may be 
brought under two theories of entitlement, either direct 
service incurrence or possibly aggravation of a pre-existing 
disorder.  It appears that the primary theory of entitlement 
related to the claim for a psychiatric disorder is based upon 
aggravation of a pre-existing condition.  The service medical 
records reflect that, at the time of his enlistment, the 
veteran gave a history of headaches, nervous tension, and 
crying spells.  A private medical statement dated in July 
1965 reflects that he had been treated prior to induction 
(September 1963) for stress, diagnosed as adjustment reaction 
of adolescence with anxiety features.  The June 1967 
enlistment examination report shows that the veteran gave a 
history of depression for 5-6 years; however, psychiatric 
evaluation was normal.  During active duty, the veteran was 
seen in June 1967 for a psychiatric consultation, for anxiety 
and situational stress, diagnosed as an emotionally unstable 
personality disorder.  The veteran was not seen for 
psychiatric consultation for the remainder of service.  The 
separation examination report of January 1969 showed that a 
psychiatric evaluation was normal.  

Post-service, the private records show that in March 1980, 
the veteran was treated for a diagnosis of depressive 
neurosis.  The veteran was hospitalized by VA in July 1980, 
at which time diagnoses of inadequate personality 
(maladjustment to adult life) and alcohol addiction were 
made.  When he was hospitalized by VA in 1999, a diagnosis of 
major depressive disorder with psychotic features was made.  
A private medical statement from Dr. P., dated in May 1999, 
indicates that the doctor had been treating the veteran for 
the previous four years for schizoaffective disorder.  A VA 
record dated in June 2001 shows diagnoses of major depressive 
disorder with psychotic features, and generalized anxiety.

Inasmuch as this claim may involve a condition which existed 
prior to service and the question of aggravation due to 
service, the Board points out that there has been a change in 
the interpretation of the law with respect to the 
adjudication of claims involving the application of the 
presumption of soundness and the presumption of aggravation.  
Essentially, the law as recently interpreted under Cotant v. 
Principi, 17 Vet. App. 116 (2003), and VAOPGCPREC 3-2003 
(July 16, 2003), mandates that, to rebut the presumption of 
sound condition upon entry into service under 38 U.S.C.A. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  See 
Wagner v. Principi, 370 F.3d. 1089 (Fed. Cir. 2004). 

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was determined 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C.A. § 1111, insofar as section 3.304(b) states 
that the presumption of sound condition may be rebutted 
solely by clear and unmistakable evidence that a disease or 
injury existed prior to service.  It was concluded that 38 
C.F.R. § 3.304(b) is invalid and should not be followed.  
Regarding the provisions of 38 C.F.R. § 3.306(b), providing 
that aggravation may not be conceded unless the pre-existing 
condition increased in severity during service, it was 
determined that this properly implements 38 U.S.C.A. § 1153, 
which provides that a pre-existing injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.  The 
requirement of an increase in disability in 38 C.F.R. § 
3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C.A. § 1153, and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C.A. § 1111.

In the decision by the Federal Circuit, the Court explained 
that when no pre-existing condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the Government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both pre-existing and not 
aggravated by service.  The Government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the pre-existing 
condition, under 38 U.S.C.A. § 1153.  If this burden is met, 
then the veteran is not entitled to service-connected 
disability benefits.  Wagner, supra, 370 F.3d. at 1096.

In essence, the RO has not had an opportunity to apply the 
change in the interpretation of the law with respect to the 
adjudication of claims involving the application of the 
presumption of soundness and the presumption of aggravation.  
Moreover, the record does not contain any opinion regarding 
the matters of whether in fact a psychiatric disorder existed 
prior to service and, if so, whether it was permanently 
aggravated therein, or, if not, whether a psychiatric 
condition was incurred during service or within the first 
post-service year.  A VA psychiatric examination will be 
ordered to address these questions.  

Accordingly, while the Board regrets the additional delay, in 
order to afford the veteran due process the case must be 
remanded, for the following action:

1.  The RO should obtain the veteran's most 
recent VA treatment records (at the Amarillo 
VA Medical Center) dated from April 2002, 
forward. 

2.  The veteran should be scheduled for VA 
psychiatric examination.  A diagnosis of any 
currently manifested psychiatric disorder 
should be made.  All necessary special 
studies or tests, are to be accomplished.  
The claims folder must be made available to 
the examiner for review in conjunction with 
the examination, and the examination report 
should indicate whether the pertinent records 
were reviewed.

a.  The examiner should express an opinion 
as to any currently manifested psychiatric 
disorder, whether: (1) it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that a psychiatric 
disorder existed prior to the veteran's 
period of active service from June 1967 to 
January 1969, or whether such pre-service 
existence is unlikely (i.e., less than a 
50-50 degree of probability) and, if so 
(2) whether it is at least as likely as 
not that any psychiatric disorder which 
existed prior to service was aggravated 
during service (i.e., permanently 
increased in severity, as opposed to 
merely having flare-ups) and, if so, 
whether this worsening was solely due to 
the natural progress of the condition.

b.  If there are any currently manifested 
psychiatric conditions which are not 
believed to have existed prior to service, 
the examiner should similarly render an 
opinion as to whether it is at least as 
likely as not that any of these had their 
onset during service or within the first 
post-service year; or a longer period 
after service, but are etiologically 
related to service.

c.  The examiner must provide a 
comprehensive report, including complete 
rationales, for all conclusions reached.  
The examiner is also advised that the 
record reflects that the veteran reports 
that he sustained several brain injuries, 
although the dates of the alleged injuries 
are not clear.

d.  The examiner should be advised that 
the expression "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it would be just as medically 
sound to find in favor of causation as it 
is to find against it.

3.  The RO should then review the claims 
folder and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action is 
to be implemented.  Specific attention is 
directed to the examination report.  The RO 
should review the record and ensure that all 
questions posed in this REMAND have been 
adequately addressed. 

4.  Finally, the RO should adjudicate the 
veteran's claim of entitlement to service 
connection for a psychiatric disorder, 
characterized as generalized anxiety disorder 
with major depression and mixed personality 
disorder, with consideration of the theory of 
aggravation of a pre-existing condition as 
discussed under current legal authority, and 
consideration of any additional information 
obtained as a result of this remand.  If the 
determination with respect to the claim 
remains unfavorable, the RO must issue a 
Supplemental Statement of the Case and 
provide the veteran a reasonable period of 
time in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).


